Detailed Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-2, 4-9, 11-16, and 18-20 are pending.
Claims 1, 6, 8, 9, 13, 15, 16, and 20 are amended.
Claims 3, 10, and 17 are canceled.
Claims 1-2, 4-9, 11-16, and 18-20 are allowed.
Allowable Subject Matter
The following is an Examiner’s statement for reasons for Allowance:
	Regarding the 35 U.S.C. 101 Rejection, Examiner finds the Applicant’s arguments persuasive. Similar to Example #37 of the USPTO’s Guidance, the automatic performance of the actions recited by independent claims 1, 8, and 15 integrate the claims into a practical application by reciting a specific manner of automatically displaying and updating a graphical user interface and providing medical risk scores in that graphical user interface that provides a specific improvement over prior systems. As a result, independent claims 1, 8, and 15, along with their respective dependent claims are patent eligible under 35 U.S.C. 101. Furthmore, regarding the closest prior art, Mills et al. (US 20140114680 A1) hereinafter Mills, discloses an interactive health assessment system and method is disclosed. A computer implemented system displays a plurality of health assessment questions to a user; receives an answer from the user for each respective question of the plurality of health assessment questions asked; generates a health score based on the answers received from the user; and provides the user with feedback information regarding the health score. The second closest prior art Starikova (US 20150324908 A1), discloses system calculates a user risk score, and determines a first subset of questions using the user risk score and type of user device and Koll et al. (US 20120041950 A1), discloses a computer-based system includes a computer-processable definition of a region in a data set. Mills, Starikova, and Koll does not disclose pre-populating a risk score area of a graphical user interface automatically, prior to presenting the graphical user interface, to a user with a plurality of medical risk scores from a collection of available medical risk scores that were presented in a most recent use of the graphical user interface by the user; updating at least some of the pre-populated plurality of medical risk scores automatically based on one or more of the one or more real-time patient physiological data streams modifying the risk score area responsive to a user input; and overriding the answer to the first question with the alternate answer; recalculating the first risk score using the alternate answer. Therefore, the claims are patent eligible. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798.  The examiner can normally be reached on Monday-Friday 8 AM - 4 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.S.S./Examiner, Art Unit 3686               

/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686